DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
The response dated 9/19/2022 did not contain any amendments.  Claims 1-19 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9, 10, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, dependent on Claim 1, recites “additionally to the above mentioned components up to 1.3 wt.-% metal oxide particles selected form the group consisting of Y2O3 and ceramic particles.”  This limitation is interpreted, as detailed in the rejection dated 6/22/2022, as unambiguously referencing an additional component which is not represented by the remaining compositional ranges.  That is, the “above mentioned components” such as Y and O cannot form a basis for the recited additional metal oxide particles as such particles are specifically recited as “additionally to the above mentioned components.”  Therefore, it is unclear if the transitional phrase “consisting of,” in each instance in the claims should be interpreted as an open transitional phrase, or whether Applicant intends that the recited metal oxide particles constitute “incidental impurities” which is recited in Claim 1.
Claims 8, dependent on claim 7 further limits the recited “metal oxide particles” and therefore, is indefinite for the same reasons as outlined with respect to Claim 7.
Claims 9 and 10, each respectively dependent on Claim 1, recite “additionally to the above mentioned components up to 1 wt.-% metal oxide particles,” which, as with claim 7, is interpreted as drawn to the addition of a component which is not represented by the remaining compositional ranges. Therefore, it is unclear if the transitional phrase “consisting of,” in each instance in the claims should be interpreted as an open transitional phrase, or whether Applicant intends that the recited metal oxide particles constitute “incidental impurities” which is recited in Claim 1.
Claim 18 recites the limitation “additionally to the above mentioned components up to 1 wt.-% metal oxide particles selected from the group consisting of Y2O3 and ceramic particles comprising Al2O3, and SiO2” and Claim 19 recites the limitation “additionally to the above mentioned components up to 1 wt.-% metal oxide particles selected from the group consisting of Y2O3, Al2O3, and SiO2”.  However, claims 18 and 19 respectively depend on claim 10 which also recites “additionally to the above mentioned components up to 1 wt.-% metal oxide particles selected from the group consisting of Y2O3 and ceramic particles.”  Therefore, it is unclear if the limitations of claim 18 are drawn to modifying and/or further limiting this limitation of Claim 10 or are drawn to a separate addition of metal oxide particles such that up to 2 wt% of metal oxide particles may be present in the composition.
Additionally, Claims 18 and 19, indirectly dependent on Claim 1, each unambiguously recite an additional component of “metal oxide particles,” which is not represented by the remaining compositional ranges and therefore, it is unclear if the transitional phrase “consisting of,” in each instance in the claims should be interpreted as an open transitional phrase, or whether Applicant intends that the recited metal oxide particles constitute “incidental impurities” which is recited in Claim 1 and 10.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7, 9, 10, 18 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 7, 9, 10, 18, and 19 each respectively dependent or indirectly dependent on Claim 1, recite an optional additional component of “metal oxide particles,” which is not represented by the compositional ranges of the compositional ranges of Claim 1.  Claim 1, however, uses the closed transitional phrase “consisting of” and therefore, excludes additional components.  As a result, Claims 7, 9, 10, 18 and 19 by allowing for additional component(s) fails to include all of the limitations of the claim upon which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-4, 7-8, and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ota et al. (US 2019/0048451)(previously cited).
With respect to Claim 1, Ota teaches a nickel-based alloy composition, in wt%, as follows (para. 16):

Claim 1
Ota
Co
7.7-9.3
0-30
Cr
15.5-16.6
5-25
Fe
0.001-0.13
≤ 10
Mn
0-0.02
-
Mo
1.3-2.2
≤ 10
W
2.1-3.1
≤ 8
Al
3-4.22
1-8
Ti
3-4
1-10 total Ti, Nb, and Ta
Nb
0.45-1.35
1-10 total Ti, Nb, and Ta
Ta
0.9-1.6
1-10 total Ti, Nb, and Ta
Hf
0.001-0.8
≤ 2.0
Si
0-0.05
-
P
0-0.01
-
S
0-0.01
-
O
0-0.31
0.003-0.05
N
0-0.01
-
C
0.03-0.15
≤ 0.2
Zr
0-0.03
≤ 0.1
B
0.004-0.015
≤ 0.1
Y
0-1.06
-
Ni
Balance with incidental impurities
Balance with unavoidable impurities


Compositional ranges including zero are interpreted as optional elements.  Thus, Ota teaches a nickel-based alloy with compositional ranges overlapping of the instantly required compositional ranges and that does not require any element which is not claimed. It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.
With respect to Claims 3-4 and 16-17, The claims recite limitations drawn to the content of element Y that is part of metal oxide particles, however, neither claim actually requires any content of Y.  Therefore, the limitations drawn to Y and metal oxide oxides particles comprising Y are interpreted as optional and are not required.  Ota teaches an alloy composition with ranges of Al and O overlapping the instantly claimed ranges, and is therefore deemed to meet claims 3-4 and 16-17. It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges. MPEP § 2144.05.
With respect to claim 7, the claim recites the limitation “additionally to the above mentioned components up to 1.3 wt.-% metal oxide particles selected from the group consisting of Y2O3 and YAlO3” which recites a range including zero and is therefore, interpreted as optional.  Ota teaches an alloy with compositional ranges overlapping each of the instantly required compositional ranges. (see rejection of Claim 1 above).  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping compositional ranges. MPEP § 2144.05.
With respect to Claim 8, the limitation “wherein at least 90 wt.-% of the metal oxide particles are Y2O3 particles” further limits the metal oxide particles of Claim 7, which recites that such metal oxide particles are optional but does not require the presence of such particles.  Therefore, the presence of such particles remains optional in Claim 8.  Therefore, as Ota teaches the alloy of Claim 7, it also meets the limitations of claim 8. 
With respect to Claim 11, Ota teaches wherein oxygen may form metal oxides on the surface of the material or alternatively, may be dissolved in the alloy particles (see, e.g., para. 50) and is therefore, deemed to teach an alloy wherein there are no metal oxide particles.
With respect to Claims 12 and 15, Ota teaches a nickel-based alloy composition useful for additive manufacturing of articles and teaches forming articles such as turbine components. (para. 3-5, 55, 75).  It would have been obvious to one of ordinary skill in the art to use the alloy composition of Ota, as detailed with respect to Claim 1 to perform a method of additive manufacturing of an article, resulting in an additively manufactured product, such as a turbine component, in order to obtain a product with good strength and reduced costs. (para. 24).
With respect to Claims 13-14, Ota teaches forming a product comprising the alloy as detailed with respect to Claim 1, for example, turbine rotor blades. (para. 3, 5, 75).

Claim(s) 2, 5-6, 9-10, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ota et al. (US 2019/0048451), as applied to Claims 1 (with respect to Claims 2, 5-6, 9-10) above, in view of Giovannetti et al. (WO 2016/012399)(cited on IDS)(previously cited).
With respect to Claims 2, 5-6, 9-10, and 18-19, Ota teaches a Ni-based alloy composition which may be useful for forming turbine components and useful in additive manufacturing processes (see rejections of Claims 1 and 12-15 above, incorporated here by reference), but is silent as to the addition of Y and Y-containing metal oxides.
Giovannetti teaches an alloy powder useful for additive manufacturing of components, such as turbine components (p. 1, lns. 5-12), wherein the powder may comprises a Ni-based superalloy and further comprises 0.01-48 wt%, preferably 0.1-2.0 wt%, of a metal oxide strengthening agent such as Y2O3. (p. 10, ln. 22 to p. 12, ln. 25).
Thus, Ota and Giovannetti are both drawn to Ni-based alloys useful for forming turbine components, for example, by additive manufacturing.  It would have been obvious to one of ordinary skill in the art to modify the composition of Ota to include 0.1-2.0 wt% of Y2O3, as taught by Giovannetti, in order to enhance the strength of the material when formed into a product.  Such a combination would result in a content of Y, O, and metal oxides including Y2O3 overlapping the instantly claimed ranges of claims.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping compositional ranges. MPEP § 2144.05.

Claim(s) 1, 3-11, 13-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Grande et al. (US 2015/0354358)(previously cited).
With respect to Claims 1, 5, and 6, Grande teaches a nickel-based alloy composition, in wt%, as follows (para. 24):

Claim 1
Grande
Co
7.7-9.3
0-27
Cr
15.5-16.6
9.0-29.5
Fe
0.001-0.13
0-40
Mn
0-0.02
-
Mo
1.3-2.2
1.1-14.5
W
2.1-3.1
0-14
Al
3-4.22
0.2-5.1
Ti
3-4
0.2-9.95
Nb
0.45-1.35
0-5.1
Ta
0.9-1.6
0-2.5
Hf
0.001-0.8
0-1.4
Si
0-0.05
-
P
0-0.01
-
S
0-0.01
-
O
0-0.31
-
N
0-0.01
-
C
0.03-0.15
0.01-0.35
Zr
0-0.03
0.02-0.24
B
0.004-0.015
0-0.35
Y
0-1.06
0-1.5
Ni
Balance with incidental impurities
Balance with unavoidable impurities


Compositional ranges including zero are interpreted as optional elements.  Thus, Grande teaches a nickel-based alloy with compositional ranges overlapping of the instantly required compositional ranges and that does not require any element which is not claimed. It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.
With respect to Claims 3-4 and 16-17, The claims recite limitations drawn to the content of element Y that is part of metal oxide particles, however, neither claim actually requires any content of yttrium or oxygen.  Therefore, the limitations drawn to yttrium, oxygen, and metal oxide oxides particles comprising Y are interpreted as optional and are not required.  Grande teaches an alloy composition with ranges of Al overlapping the instantly claimed ranges, and is therefore deemed to meet claims 3-4 and 16-17.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping compositional ranges. MPEP § 2144.05.
With respect to claim 7, the claim recites the limitation “additionally to the above mentioned components up to 1.3 wt.-% metal oxide particles selected from the group consisting of Y2O3 and YAlO3” which recites a range including zero and is therefore, interpreted as optional.  Grande teaches an alloy with compositional ranges overlapping each of the instantly required compositional ranges. (see rejection of Claims 1, 5, and 6 above).  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping compositional ranges. MPEP § 2144.05.
With respect to Claim 8, the limitation “wherein at least 90 wt.-% of the metal oxide particles are Y2O3 particles” further limits the metal oxide particles of Claim 7, which recites that such metal oxide particles are optional but does not require the presence of such particles.  Therefore, the presence of such particles remains optional in Claim 8.  Therefore, as Grande teaches the alloy of Claim 7, it also meets the limitations of claim 8. 
With respect to claims 9-10 and 18-19, the claims each recite limitations drawn to “additionally to the above mentioned components up to 1 wt.-% metal oxide particles…” which recite a range including zero and are therefore, interpreted as optional.  Grande teaches an alloy with compositional ranges overlapping each of the instantly required compositional ranges. (see rejection of Claims 1, 5-8 above).  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping compositional ranges. MPEP § 2144.05.
With respect to Claim 11, Grande teaches an alloy which does not require any oxygen content and therefore, is deemed to contain no or substantially no metal oxide particles. (see rejection of Claim 1 above).
With respect to Claims 13-14, Grande teaches a product comprising the alloy detailed with respect to claim 1, for example, a turbine component comprising blades. (para. 2, 4, 45).

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Grande et al. (US 2015/0354358), as applied to Claim 1 above, in view of Giovannetti et al. (WO 2016/012399)(cited on IDS)(previously cited).
With respect to Claims 2, Grande teaches a Ni-based alloy composition which may be useful for forming turbine components (see rejections of Claims 1 and 13-14 above, incorporated here by reference), but is silent as to the addition of Y-containing metal oxides.
Giovannetti teaches an alloy powder useful for additive manufacturing of components, such as turbine components (p. 1, lns. 5-12), wherein the powder may comprises a Ni-based superalloy and further comprises 0.01-48 wt%, preferably 0.1-2.0 wt%, of a metal oxide strengthening agent such as Y2O3. (p. 10, ln. 22 to p. 12, ln. 25).
Thus, Grande and Giovannetti are both drawn to Ni-based alloys useful for forming turbine components.  It would have been obvious to one of ordinary skill in the art to modify the composition of Grande to include 0.1-2.0 wt% of Y2O3, as taught by Giovannetti, in order to enhance the strength of the material when formed into a product.

Claim(s) 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Grande et al. (US 2015/0354358), as applied to Claim 1 above, in view of Ota et al. (US 2019/0048451).
	With respect to Claims 12 and 15, Grande teaches an alloy composition as in Claim 1 (see rejection above, incorporated here by reference) and teaches forming products, such as turbine components with said alloy (para. 2, 4, 45); however, the reference is silent as to additive manufacturing with the alloy composition.
Ota teaches a nickel-based alloy composition substantially overlapping that of Claim 1 and Grande, and further teaches that the alloy composition is useful for additive manufacturing of articles and teaches forming articles such as turbine components. (para. 3-5, 13, 55, 75).  It would have been obvious to one of ordinary skill in the art to use the alloy composition of Grande to perform a method of additive manufacturing of an article, resulting in an additively manufactured product, such as a turbine component, as taught by Ota, in order to obtain a product with improved manufacturing speed compared to conventional techniques and/or a more complex structure.

Response to Arguments
Applicant’s arguments, filed 9/19/2022, with respect to the rejection of claims 2-10 and 16-19 under 35 U.S.C. 112(b) have been fully considered and are persuasive with respect to claims 2-6, 8, and 16-17 and found not persuasive with respect to claims 7, 9, 10, 18 and 19.
Applicant argues that claim 2, reciting “wherein the metal composition contains oxide particles” should be interpreted to require a composition comprise metal oxide particles formed from the closed compositional ranges of Claim 1 and therefore, properly further limits the composition.  In view of Applicant’s statements of record, this interpretation will be accepted with respect to claims 2-6, 8, and 16-17. 
Applicant argues that the same interpretation should be applied to the rejection of claims 7, 9, 10, 18 and 19 under 35 U.S.C. 112(b) and (d).  These arguments are not found persuasive.
In contrast with, for example, Claim 2, Claims 7, 9, 10, 18 and 19 specifically require metal oxide particles “additionally to the above mentioned components” and therefore, cannot be interpreted as being formed from the closed compositional ranges of elements of the claim upon which they depend, respectively.  Applicant fails to address this distinction.  As a result, the rejections of claims 7, 9, 10, 18 and 19 under 35 U.S.C. 112(b) and (d) is maintained.
Applicant's arguments, filed 9/19/2022, with respect to the rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Applicant argues that the cited references do not recognize “the problems identified by the present inventors” and therefore, “the inventive solution presented by the inventors of a precisely defined alloy composition would not have been obvious.”  (Remarks, p. 10). Applicant further argues that prior art Ota is “so broad in light of the dissimilar characteristics of the members of the range as to not invite optimization” and that “showing a plurality of miniscule overlaps is not sufficient.” (Remarks, p. 11-12).  These arguments have been fully considered but are not found persuasive.
In contrast with Applicant’s assertion, the rejections of record do not rely on, nor require, routine optimization by one of ordinary skill in the art.  According to MPEP 2144.05, “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”  Applicant fails to provide sufficient evidence, commensurate with the scope of the claims to rebut the prima facie case of obviousness established by the prior art.  “’Objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.’ In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.” MPEP 716.02(d).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).	
Furthermore, Applicant fails to specifically point how any such “problems identified by the present invention” are addressed by the claimed composition and in particular, any alleged criticality of ranges that results in a property or structure that addresses such problems.  Instead, Applicant merely offers conclusory statements that the claimed composition, which recites no properties, solves these alleged problems.
In response to applicant's argument that prior art Ota and Grande do not address the same problem as in the instant application, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735